EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carrie M. Stroup  on 6/18/2018. 
Claim 3 (currently amended) A multicomponent treatment program for kidney patients who are not on dialysis, comprising:
	A) diagnosing a patient in a Stage 3, 4, 4a, 4b, or 5 of chronic kidney disease; 
	B) administering daily to the kidney patient:
		1) a low nitrogen diet; 
	2) a low nitrogen protein food comprising magnesium and/or calcium salts of alpha keto analogues comprising up to 500 mg daily of nitrogen; 
	3) a time released vitamin composition comprising:
	i) as active ingredients: Zinc; Selenium; B1-Thiamine; B2-Riboflavin; Niacin; B6 Pyridoxine; Folic Acid; B12; B5; Vitamin E, Vitamin K2; glutathione (GSH); superoxide dismutase (SOD); and catalase (CAT); 
	ii) excluding all of the following: calcium (Ca); magnesium (Mg); phosphorous (P); sodium (Na); manganese (Mn); fluoride (F); Vitamin D; and VitaminK1; 
	4) wherein the patient has Stage 3, 4, 4a, 4b, and 5 kidney disease, and is not on dialysis;  
	5) wherein said treatment program slows the progression of incurable chronic kidney disease; 
	6) and wherein the results comprise: an average 42 % reduction in blood urea nitrogen, a 23 % reduction in creatinine, a 28 % increase in glomerular filtration rate (GFR); and a lower tacrolimus dose for transplant patients.

5. (currently amended) The treatment program of claim 3, wherein a combination of increasing GFR and maintaining the increased GFR long term of 90 days or more work together to dramatically slow kidney disease progression in kidney disease and kidney transplant patients. 
Claims 1-2, 4 and 20 are hereby canceled. 
EXAMINER’S COMMENT
Claims 1-2 as set forth as  group I in the restriction requirement mailed11/08/2021 are canceled. 
	Claim 20 has been amended such that it is drawn to a low nitrogen food comprising active ingredient amounts the alpha ketone analogues which is considered a separate group to Group I and thus would be considered Group III. This is because Group I is drawn to a vitamin composition where Group III is drawn to a composition for the alpha ketone analogues. Claim 20 has been canceled as it is drawn to a product whereas the elected Group II was drawn to  the methods.  
	Claims 3 and 5-19 are allowed. 
REASONS FOR ALLOWANCE
	The prior art fails to reasonably teach or suggest the method of claim 3 and wherein the results comprise: an average 42 % reduction in blood urea nitrogen, a 23 % reduction in creatinine, a 28 % increase in glomerular filtration rate (GFR); and a lower tacrolimus dose for transplant patients. 
CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615